 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JON HUMES,                                         No. 2:18-cv-0426 JAM CKD P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    HARMON, et al.,
15                       Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se with a claim arising under the Fourth

18   Amendment. The remaining defendant is Sacramento Police Detective Craig Harmon. Plaintiff

19   alleges Harmon falsely arrested him on February 22, 2017 for failing to register as a sex offender.

20          Defendant Harmon asks that this matter be stayed until criminal proceedings related to the

21   allegedly false arrest are complete. Defendant notes correctly that if plaintiff is convicted, the

22   claim remaining in this case will most likely be barred by Heck v. Humphrey, 512 U.S. 477

23   (1994), where the Supreme Court found that a prisoner cannot proceed on a claim for damages if

24   a favorable outcome on that claim would imply the invalidity of his conviction. Id. at 487. In

25   light of the potential Heck-bar, the court will recommend that the motion for a stay be granted.

26          Accordingly, IT IS HEREBY RECOMMENDED that defendant Harmon’s motion for a

27   stay (ECF No. 29) be granted.

28   ////
 1            These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 7   1991).

 8   Dated: November 13, 2018
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13   1
     hume0426.lta
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
